Citation Nr: 1621829	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  14-32 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to a rating in excess of 30 percent for Meniere's disease with bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant, Wife, Daughter


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from June 1958 to December 1958, and from November 1959 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2016, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The Board notes that the Veteran filed a notice of disagreement with a June 2011 rating decision, which granted entitlement to service connection for Meniere's syndrome with left ear hearing loss, and not right ear hearing loss.  In the August 2012 rating decision, the RO recharacterized the service-connected disability as Meniere's syndrome with bilateral hearing loss and tinnitus.  Therefore, the Veteran's claim for entitlement to service connection for right ear hearing loss was granted in full, and is not on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to February 23, 2015, the Veteran's Meniere's syndrome was manifested by symptoms of hearing impairment with vertigo less than once a month.

2.  From February 23, 2015, the Veteran's Meniere's syndrome was manifested by symptoms of hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly.


CONCLUSIONS OF LAW

1.  Prior to February 23, 2015, the criteria for the assignment of a rating in excess of 30 percent for service-connected Meniere's syndrome with bilateral hearing loss and tinnitus were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.85, 4.86, 4.87, Diagnostic Codes (DCs) 6100, 6205 (2015).

2.  From February 23, 2015, the criteria for the assignment of a 100 percent rating for Meniere's syndrome with bilateral hearing loss and tinnitus have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.85, 4.86, 4.87, DCs 6100, 6205 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Increased Rating Claim

The Veteran seeks a higher rating for his service-connected Meniere's disease.   The Veteran's Meniere's disease has been rated pursuant to Diagnostic Code 6205.

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pursuant to Diagnostic Code 6205, a 30 percent disability rating is warranted for Meniere's syndrome when there is hearing impairment with vertigo less than once a month, with or without tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6205.  A 60 percent disability rating is assigned for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  Id.  A 100 percent disability rating is assigned for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  Id. 

A cerebellar gait is "a staggering ataxic gait, sometimes with a tendency to fall to one side."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 753 (32nd Ed. 2012).

The Note indicates that the rater is to evaluate Meniere's syndrome either under these criteria or by separately evaluating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall evaluation.  However, the Note also cautions the rater not to combine an evaluation for hearing impairment, tinnitus, or vertigo with an evaluation under Diagnostic Code 6205.  38 C.F.R. § 4.87, Diagnostic Code 6205.

In a June 2011 rating decision, the RO granted entitlement to service connection for Meniere's disease, formerly rated as left ear hearing loss and tinnitus, with an evaluation of 30 percent effective May 19, 2010.  In September 2011, the Veteran filed a notice of disagreement with the grant of left ear hearing loss, and not right.  He stated, "I agree with the 30% rating it just is for the wrong ear."  In January 2012, new evidence was received regarding the Veteran's Meniere's disease.  In an August 2012 rating decision, the RO recharacterized the service-connected disability as Meniere's disease with bilateral hearing loss and tinnitus, and continued the 30 percent rating.  In June 2013, the Veteran filed a notice of disagreement with the rating assigned.  

A November 2010 audiological examination report indicates the Veteran reported having constant tinnitus.  On examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
95
105
105
90
90
LEFT
30
25
35
50
60

Speech audiometry revealed speech recognition ability of 0 percent in the right ear and of 100 percent in the left ear.  The VA examiner noted that the effect of the condition on the Veteran's usual occupation and daily activity was difficulty understanding conversation when there is noise present.

The Veteran's Meniere's disease may be rated under the criteria for hearing impairment or tinnitus.  Tinnitus is evaluated under DC 6260, which reflects that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87 , DC 6260, Note 2.  Thus, as a matter of law, a schedular rating higher than 10 percent may not be assigned for the Veteran's tinnitus.  Therefore, the Veteran is not entitled to a higher rating based on his tinnitus symptoms.

In regard to the Veteran's hearing loss, 38 C.F.R. § 4.85 applies.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85 ) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.

In cases of exceptional hearing loss, i.e. when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2015). 

The Veteran's hearing in the right ear is 55 decibels or more at the four specified frequencies.  The puretone threshold average in the right ear was 97.5.  Applying the puretone threshold average and 0 percent speech discrimination result to Table VI, the Veteran would be entitled to a XI.  Applying the average to Table VIA, the Veteran would be entitled to a numeral X.  As XI is higher, the Board will use that numeral.

The Veteran's left ear puretone threshold average was 42.5 decibels.  Applying 42.5 decibels and 100 percent speech discrimination to Table VI, a numeral I is warranted.  Pursuant to Table VII, XI and I numerals result in a rating of 10 percent.  Therefore, the Veteran is not entitled to a higher rating based on the criteria for hearing loss.

A June 2011 VA examination report noted that the Veteran's last bout of vertigo from Meniere's was one year ago lasting several hours.  The report stated that Meniere's disease had no effect on his usual daily activities, but if he had an attack, he could not drive, eat, walk or do anything but lie down and sleep for several hours.  The VA examiner noted that the Veteran's Meniere's symptoms peaked in the 1990s and now as he is aging, the attacks are not coming as often.

A January 2012 VA treatment record reflects that the Veteran came in to be examined because he lost his balance and fell down on his face.  He did not lose consciousness.  The Veteran indicated there were no precipitating events.

A June 2013 VA treatment record noted that the Veteran reported that his most recent vertiginous episode was last month and lasted a couple of hours.  The record noted the Veteran initially provided no response across all frequencies for the right ear.  Upon further testing, reliability was judged to be good for the left ear and fair-poor for the right ear.  Word recognition could not be tested on the right ear, but was good on the left ear.  The VA provider noted that the Veteran is a hearing aid candidate.  The Veteran received a hearing aid in August 2013.  A June 2013 VA nursing note indicated the Veteran had 0 points on a Morse Falls Risk Assessment with no history of falls or falling.

A July 2014 VA treatment record indicated the Veteran had not had any recent falls, but did use a cane for support.  The July 2014 VA treatment record indicated the Veteran had no history of falls within the 12 months.  Another July 2014 VA treatment record indicates the Veteran had mild sloping to severe sensorineural hearing loss.  No significant changes were found on examination with the Veteran's left ear.

At the February 2016 Board hearing, the Veteran's wife testified that the Veteran has had more episodes of vertigo and falling in the past year.  See Board Hearing Transcript (Transcript) at 8.  The Veteran's daughter testified that the Veteran's hearing has worsened in the past year and he is often unable to hear her.  See Transcript at 12.

In a February 2016 statement, T.E.B., M.D., stated that the Veteran's conditions worsened every visit.  The physician stated that the Veteran's hearing impairment with attacks of vertigo and cerebellar gait occur more than once weekly with or without tinnitus.  

In an April 2016 statement, J.M. noted that based on a June 2013 audiogram, the Veteran had no response across all frequencies for the right ear and mild sloping to severe sensorineural hearing loss in the left ear.  Following multiple reconstructions, the Veteran had severe to profound responses in the right ear.

Based on a thorough review of the evidence of record, the Board finds that the Veteran is entitled to a 100 percent rating from February 23, 2015, one year prior to his Board hearing.  The February 2016 statement from T.E.B. indicates the Veteran had attacks of vertigo and cerebellar gait more than once weekly.  Under Diagnostic Code 6205, hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly warrants a 100 percent rating.  The Board finds the hearing testimony from the Veteran, his wife, and his daughter to be credible.  As noted above, the Veteran's wife testified that the Veteran had more episodes of falling and vertigo in the year prior to the February 2016 hearing.  Therefore, the Board finds that the evidence shows the Veteran met the criteria for a 100 percent rating for his service-connected Meniere's syndrome from February 23, 2015, one year prior to the Board hearing.

The Board finds that the evidence of record does not show that a rating in excess of 30 percent for Meniere's syndrome is warranted prior to February 2015.  The Veteran's VA treatment records indicate the Veteran did have falls in January 2012 and one month prior to June 2013, but the July 2014 VA treatment record indicated the Veteran had no history of falls within the 12 months.  The evidence does not show the Veteran had hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, which would warrant a higher rating of 60 percent, prior to February 2015.  Additionally, the evidence indicates the Veteran continued to have severe right ear hearing loss with better hearing in his left ear.  The evidence does not show the Veteran's hearing loss disability would result in a rating in excess of 30 percent using Table VII, 38 C.F.R. § 4.85.  

Other Considerations

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

The Board has considered whether the Veteran's disability, prior to February 23, 2015, presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral for consideration of extraschedular ratings is warranted.  The Board finds that the Veteran's Meniere's syndrome with bilateral hearing loss and tinnitus is adequately rated under the available schedular criteria, which contemplates the Veteran's history of falls, ringing in the ears and difficulty hearing.  Thus, referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

The Court has held that a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the issue of entitlement to a TDIU has not been raised by the record.  The Veteran did not assert that he is unable to work due to his service-connected disability.  As discussed above, prior to February 23, 2015, the evidence did not show he had falls more than once a month.

Finally, the Board has considered whether referral for special monthly compensation (SMC) is warranted.  However, the Veteran is only service-connected for Meniere's syndrome with bilateral hearing loss and tinnitus.  He does not have any other service-connected disabilities.  The Veteran has also not claimed entitlement to SMC.  Therefore, he does not meet the criteria for referral for SMC.  38 C.F.R. § 3.155(d)(2) (2015); Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).



ORDER

Entitlement to a rating in excess of 30 percent for Meniere's disease with bilateral hearing loss and tinnitus, prior to February 23, 2015, is denied.

Entitlement to a rating of 100 percent for Meniere's disease with bilateral hearing loss and tinnitus, from February 23, 2015, is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


